July 13, 2012


Mr. Russell S. Post
Beck Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010
Ms. Wanda McKee Fowler
Wright & Close LLP
Three Riverway, Suite 600
Houston, TX 77056

RE:   Case Number:  11-0541
      Court of Appeals Number:  04-10-00041-CV
      Trial Court Number:  2005-37892

Style:      DYNEGY INC.
      v.
      TERRY W. YATES, INDIVIDUALLY AND TERRY W. YATES, P.C.

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced case.  (Justice Guzman not sitting)
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Keith E.   |
|   |Hottle         |
|   |Mr. Chris      |
|   |Daniel         |